Exhibit 10.2

2019 Form of Performance-Based Restricted Stock Units Award

for Senior Vice Presidents and Above

ON SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED STOCK INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT

ON Semiconductor Corporation, a Delaware Corporation (the “Company”), hereby
grants to ______________ (the “Grantee”), a Participant in the ON Semiconductor
Corporation Amended and Restated Stock Incentive Plan, as amended from
time-to-time (the “Plan”), a Performance-Based Restricted Stock Units Award (the
“Award”) for units (“Units”) representing shares of the common stock of the
Company (“Stock”). This agreement to grant Stock Units (this “Grant Agreement”)
is made effective as of March 4, 2019 (the “Grant Date”).

RECITALS

A.    The Board of Directors of the Company (the “Board”) has adopted the Plan
as an incentive to retain employees, officers, and non-employee Directors of,
and Consultants to, the Company and to enhance the ability of the Company to
attract, retain and motivate individuals upon whose judgment, interest and
special effort the successful conduct of the Company’s operation is largely
dependent.

B.    Under the Plan, the Board has delegated its authority to administer the
Plan to the Compensation Committee of the Board (the “Committee”).

C.    The Committee has approved the granting of Units to the Grantee pursuant
to the Plan to provide an incentive to the Grantee to focus on the long-term
growth of the Company.

D.    To the extent not specifically defined herein or in the Grantee’s
employment agreement or comparable agreement, as amended from time to time (the
“Employment Agreement”), all capitalized terms used in this Grant Agreement
shall have the meaning set forth in the Plan unless a contrary meaning is set
forth in the Employment Agreement.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1.     Grant of Units. The Company hereby grants to the Grantee a
Performance-Based Restricted Stock Units Award for _____ Units, representing the
right to receive payment of the same number of shares of Stock, subject to the
terms and conditions of this Grant Agreement and the provisions of the Plan,
which terms are incorporated herein by reference.

 



--------------------------------------------------------------------------------

2.     Earning Units and Related Information.

2.1    Earning Units. Subject to the terms and conditions set forth in the Plan
and this Grant Agreement, the Grantee shall be entitled to receive payment for
the number of Units earned by the Grantee over the two year period beginning
January 1, 2019 and ending December 31, 2020 (the “Performance Measurement
Period”). The number of Units earned pursuant to this Grant Agreement is a
function of the extent to which the corresponding Performance Goals described in
the table below are achieved.

PERFORMANCE GOALS

 

Performance Level

  

Adjusted EBITDA

(in Millions)

  

Percentage of Units Earned

Target or Above

   $3,100    100%

Threshold or Below

   $2,500    0%

If the Company’s Adjusted EBITDA (defined below) for the Performance Measurement
Period is equal to or less than the Threshold performance level ($2,500
million), no Units will be earned at the end of the Performance Measurement
Period. If the Company’s Adjusted EBITDA for the Performance Measurement Period
exceeds the Threshold performance level ($2,500 million) but is less than the
Target performance level ($3,100 million), the number of Units earned at the end
of the Performance Measurement Period will be determined by applying straight
line interpolation between the Threshold performance level ($2,500 million) and
Target performance level ($3,100 million). If the Company’s Adjusted EBITDA for
the Performance Measurement Period equals or exceeds the Target performance
level ($3,100 million), all of the Units will be earned at the end of the
Performance Measurement Period. Any Units that are unearned pursuant to
Section 2.1 at the end of the Performance Measurement Period will be forfeited
on or around the date the Company files its Form 10-K for the fiscal year ending
December 31, 2020. The number of earned Units that will become vested shall be
determined pursuant to Section 3, below. Whether the Adjusted EBITDA Performance
Goal for the Performance Measurement Period has been achieved shall be
determined pursuant to Section 2.4, below.

2.2    Adjusted EBITDA Performance Goal Defined. For purposes of this Grant
Agreement, “Adjusted EBITDA” shall mean the Company’s consolidated GAAP net
income for the Performance Measurement Period, as adjusted in accordance with
Section 2.3, below. For purposes of this Grant Agreement, the term “GAAP” means
United States generally accepted accounting principles consistently applied.

2.3    Adjustments to GAAP Net Income. If applicable to the Company for purposes
of calculating Adjusted EBITDA for the Performance Measurement Period, GAAP net
income shall be adjusted to exclude the following:

 

  i.

restructuring, asset impairments and other, net;

 

  ii.

goodwill and intangible asset impairment;

 

  iii.

interest expense and interest income;

 

  iv.

income tax provision;

 

  v.

acquisition and divestiture related costs;

 

2



--------------------------------------------------------------------------------

  vi.

gains or losses (expenses or income) on business dispositions (including
divestiture, licensing or similar arrangements);

 

  vii.

net income attributable to non-controlling interests;

 

  viii.

depreciation and amortization;

 

  ix.

actuarial gains or losses on pension plans and other pension benefits;

 

  x.

gain or loss on debt repurchase, debt exchange, early extinguishment of debt,
etc.;

 

  xi.

expensing of inventory fair market value step up; and

 

  xii.

unusual/non-recurring material items;

For the avoidance of doubt, Adjusted EBITDA shall specifically include merger
and acquisition related operations and activities of the Company.

2.4    Final Determination of Performance Goals Attained. Subject to the
provisions of the Plan and the Charter of the Compensation Committee of the
Board of Directors, the Committee shall be responsible for determining in good
faith whether, and to what extent, the Performance Goals set forth in this Grant
Agreement have been achieved. The Committee may reasonably rely on information
from, and representations by, individuals within the Company in making such
determination and when made such determination shall be final and binding on the
Grantee.

3.    Vesting of Earned Units. Subject to Section 4, below, all of the Units
earned pursuant to Section 2.1 (the “Total Earned Units”), shall vest on or
around the date the Company files its Form 10-K for the fiscal year ending
December 31, 2020 (the “Vesting Date”).

EXAMPLE OF THE EARNING AND VESTING OF UNITS (for illustrative purposes only):
Assume you are granted 1,000 Units.

 

  •  

If the Company’s Adjusted EBITDA for the Performance Measurement Period equals
or is less than the Threshold performance level, no Units will be earned and all
1,000 Units will be forfeited on or around the date the Company files its Form
10-K for the fiscal year ending December 31, 2020.

 

  •  

If the Company’s Adjusted EBITDA for the Performance Measurement Period is at
the mid-point between the Threshold and Target performance levels (i.e.,
$2,800 million of Adjusted EBITDA), 500 Units will be earned and the remaining
500 Units will be forfeited on or around the date the Company files its Form
10-K for the fiscal year ending December 31, 2020.

 

  •  

If the Company’s Adjusted EBITDA for the Performance Measurement Period equals
or exceeds the Target performance level (i.e., $3,100 million of Adjusted
EBITDA), 1,000 Units will be earned on or around the date the Company files its
Form 10-K for the fiscal year ending December 31, 2020.

 

3



--------------------------------------------------------------------------------

4.     Termination of Employment or Services.

4.1    General. Subject to the provisions of Section 4.2 and Section 4.3, below,
if the Grantee terminates employment with the Company for any reason (including
upon a termination for Cause), or otherwise ceases to perform services for the
Company, any unvested Units will be canceled and forfeited as of the date of the
Grantee’s termination of employment. In other words, the Grantee must be
employed by the Company on the Vesting Date to receive any payment for the Units
that are scheduled to vest on such Vesting Date.

4.2    Change in Control Prior to End of Performance Measurement Period. If a
Change in Control occurs prior to the end of the Performance Measurement Period,
the number of Total Earned Units shall be the number of Units the Grantee would
have earned pursuant to Section 2.1, above, based on the Company’s progress
toward the attainment of the Performance Goals as of the date of the closing of
the transaction or event that results in the Change in Control. If the Company
terminates the Grantee’s employment without Cause (including, if applicable, a
termination for Good Reason as defined in the Employment Agreement) in
connection with or following such Change in Control, the number of Total Earned
Units that will vest will be determined by multiplying the number of Total
Earned Units (determined in accordance with the preceding sentence) by a
fraction, the numerator of which is the number of days the Grantee was employed
during the Performance Measurement Period, and the denominator of which is the
total number of days in the Performance Measurement Period. The Vesting Date for
any Units that vest pursuant to this Section 4.2 shall be the date of the
Grantee’s termination of employment.

4.3    Change in Control On or After End of Performance Measurement Period. If a
Change in Control occurs on the date of or after the end of the Performance
Measurement Period but prior to the Vesting Date, the number of Total Earned
Units shall continue to be the number of Total Earned Units described in
Section 3, above. If the Company terminates the Grantee’s employment without
Cause (including, if applicable, a termination for Good Reason as defined in the
Employment Agreement) in connection with or following such Change in Control but
prior to the Vesting Date described in Section 3, any then unvested Total Earned
Units shall become immediately vested. The Vesting Date for any Units that vest
pursuant to this Section 4.3 shall be the date of the Grantee’s termination of
employment.

EXAMPLE OF THE EARNING AND VESTING OF UNITS IN CONNECTION WITH CHANGE IN CONTROL
(for illustrative purposes only): Assume you are granted 1,000 Units.

 

  •  

If: (i) a Change in Control occurs on September 30, 2019; and (ii) the Company’s
progress toward the attainment of the Performance Goals as of such date is 150%,
the Total Earned Units described in Section 4.2 will be 1,000. If you are
terminated without Cause (or terminate for Good Reason) on September 30, 2019,
1,000 Units will vest as of the date of your termination of employment.

 

  •  

If: (i) a Change in Control occurs on the date of or after the end of the
Performance Measurement Period but prior to the date the Company files its
Form 10-K for the fiscal year ending December 31, 2020; and (ii) the Company’s
attainment of the

 

4



--------------------------------------------------------------------------------

 

Performance Goals for the Performance Measurement Period was 100%, the Total
Earned Units described in Section 4.3 will be 1,000. If you are terminated
without Cause (or terminate for Good Reason) in connection with or following
such Change in Control but prior to the date the Company files its Form 10-K for
the fiscal year ending December 31, 2020, all 1,000 Units will vest as of the
date of your termination of employment.

5.    Time and Form of Payment. Subject to the provisions of this Grant
Agreement and the Plan, as Units vest on the Vesting Dates set forth in
Section 3, Section 4.2, or Section 4.3, above, as the case may be, the Company
will deliver to the Grantee the same number of whole shares of Stock, rounded up
or down. Subject to Section 21, below, the Company shall deliver the vested
shares (if any) within 15 days of the applicable Vesting Date. If the Company
determines that the acceleration of the time of payment for the Units that vest
in accordance with Section 4.2 or Section 4.3, above, would violate the
requirements of Section 409A of the Code, the payment will be deferred and will
be paid within 15 days following the date the Company files its Form 10-K for
the fiscal year ending December 31, 2020.

6.    Nontransferability. The Units granted by this Grant Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Article 13 of the Plan.

7.    Adjustments. In the event of a stock dividend or in the event the Stock
shall be changed into or exchanged for a different number or class of shares of
stock of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Grant Agreement the number and class of shares of stock
into which each outstanding share of Stock shall be so exchanged, all as set
forth in Section 5.3 of the Plan.

8.    Delivery of Shares. No shares of Stock shall be delivered under this Grant
Agreement until: (i) the Units vest pursuant to Section 3, Section 4.2, or
Section 4.3, above, as the case may be; (ii) approval of any governmental
authority required in connection with the Grant Agreement, or the issuance of
shares thereunder, has been received by the Company; (iii) if required by the
Committee, the Grantee has delivered to the Company documentation (in form and
content acceptable to the Company in its sole and absolute discretion) to assist
the Company in concluding that the issuance to the Grantee of any share of Stock
under this Grant Agreement would not violate the Securities Act of 1933, as
amended (the “Securities Act”), or any other applicable federal, state or local
securities or other laws or regulations; (iv) the Grantee has complied with
Section 14, below, in order for the proper provision for required tax
withholdings to be made; and (v) the Grantee has executed and returned
this Grant Agreement to the Company (which, in the case of a Grant Agreement
provided to the Grantee in electronic format, requires that the Grantee click
the “ACCEPT” button). This Grant Agreement must be executed by the Grantee no
later than the earlier of: (i) 10 months from the Grant Date (through and
including the normal close of business of the Company for its headquarters
location in Phoenix, Arizona on January 4, 2020); or (ii) the date preceding the
Vesting Date described in Section 3, above.

 

5



--------------------------------------------------------------------------------

9.    Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act or any other applicable
federal, state or local securities laws or regulations.

10.    Voting and Other Stockholder Related Rights. The Grantee will have no
voting rights or any other rights as a stockholder of the Company (e.g., no
rights to cash dividends) with respect to unvested Units until the Units become
vested and the Company issues shares of Stock to the Grantee.

11.    Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Grant Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Grantee by the Company or an Affiliate, or upon deposit in
the U.S. Post Office or foreign postal service, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the current address on file with the Company or at such other address
as such party may designate in writing from time-to-time to the other party.

11.1    Description of Electronic Delivery. The Plan documents – which may
include but do not necessarily include the Plan, a grant notice, this Grant
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders – may be delivered to the Grantee
electronically. In addition, the Grantee may deliver electronically any grant
notice and this Grant Agreement to the Company or to such third party involved
in administering the Plan as the Company may designate from time-to-time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

11.2    Consent to Electronic Delivery. The Grantee acknowledges that the
Grantee has read Section 11.1, above, and consents to the electronic delivery of
the Plan documents and any grant notice, as described in Section 11.1. The
Grantee acknowledges that the Grantee may receive from the Company a paper copy
of any documents delivered electronically at no cost by contacting the Company
by telephone or in writing.

12.    Administration. This Grant Agreement is subject to the terms and
conditions of the Plan and the Plan shall in all respects be administered by the
Committee in accordance with the terms and provisions of the Plan. The Committee
shall have the sole and complete discretion with respect to all matters reserved
to it by the Plan and decisions of the majority of the Committee with respect to
the Plan and this Grant Agreement shall be final and binding upon the Grantee
and the Company. In the event of any conflict between the terms and conditions
of this Grant Agreement and the Plan, the provisions of the Plan shall control.

13.    Continuation of Employment. This Grant Agreement shall not be construed
to confer upon the Grantee any right to continue employment with the Company and
shall not limit

 

6



--------------------------------------------------------------------------------

the right of the Company, in its sole and absolute discretion, to terminate the
Grantee’s employment or services at any time.

14.    Responsibility for Taxes and Withholdings. The Grantee acknowledges that,
regardless of any action the Company or the Grantee’s actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (the “Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Grantee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Grantee further
acknowledges that the Company and/or the Employer: (i) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Units, including the grant of the Units, the vesting of
Units, the conversion of the Units into shares or the receipt of an equivalent
cash payment, the subsequent sale of any shares acquired at vesting and the
receipt of any dividends and/or dividend equivalents; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Units to reduce or eliminate the Grantee’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Grantee has become subject
to tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Grantee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Article 17 of the Plan, if permissible under local law and subject to any
restrictions provided by the Committee prior to the vesting of the shares, the
Grantee authorizes the Company or the Employer, or their respective agents, to
withhold all applicable Tax-Related Items in shares of Stock to be issued upon
vesting/settlement of the Units. Alternatively, or in addition, subject to any
restrictions provided by the Committee prior to the vesting of the shares, the
Grantee authorizes the Company and/or the Employer, or their respective agents,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer;
(ii) withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); (iii) personal check or other cash equivalent acceptable to the
Company; or (iv) any other means as determined appropriate by the Company or the
Committee.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or such greater amounts not to exceed the maximum statutory rate
necessary, in the applicable jurisdiction, to satisfy federal, state, and local
withholding tax requirements (but only if withholding at a rate greater than the
minimum statutory rate will not result in adverse financial accounting
consequences). In the event that the Company withholds an amount for Tax-Related
Items that exceeds the maximum withholding amount under applicable law, the
Grantee shall receive a refund of such over-withheld amount in cash and shall
have no entitlement to an equivalent

 

7



--------------------------------------------------------------------------------

amount in Stock. If the obligation for Tax-Related Items is satisfied by
withholding a number of shares of Stock as described herein, for tax purposes,
the Grantee shall be deemed to have been issued the full number of shares of
Stock subject to the Award, notwithstanding that a number of the shares of Stock
are held back solely for the purpose of paying the Tax-Related Items due as a
result of the Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares or the proceeds of the sale of shares of Stock if the
Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items.

15.    Amendments. Unless otherwise provided in the Plan or this Grant
Agreement, this Grant Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

16.    Integrated Agreement. Any grant notice, this Grant Agreement and the Plan
shall constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations
or warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
this Grant Agreement shall survive any settlement of the Award and shall remain
in full force and effect.

17.    Severability. If one or more of the provisions of this Grant Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Grant Agreement
to be construed so as to foster the intent of this Grant Agreement and the Plan.

18.    Counterparts. Any grant notice and this Grant Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

19.    Governing Law and Venue. This Grant Agreement shall be interpreted and
administered under the laws of the State of Delaware. For purposes of litigating
any dispute that arises under this grant or this Award, the parties hereby
submit to and consent to the jurisdiction of the State of Arizona, agree that
such litigation shall be conducted in the courts of Maricopa County, Arizona, or
the federal courts for the United States for the District of Arizona, where this
grant is made and/or to be performed.

20.    Other. The Grantee represents that the Grantee has read and is familiar
with the provisions of the Plan and this Grant Agreement, and hereby accepts the
Award subject to all of their terms and conditions.

 

8



--------------------------------------------------------------------------------

21.    Section 409A Compliance. Section 409A of the Code imposes an additional
20% tax, plus interest, on payments from “non-qualified deferred compensation
plans.” Certain payments under this Grant Agreement could be considered to be
payments under a “non-qualified deferred compensation plan.” The additional 20%
tax and interest do not apply if the payment qualifies for an exception to the
requirements of Section 409A or complies with the requirements of Section 409A.
The Company believes, but does not and cannot warrant or guaranty, that the
payments due pursuant to this Grant Agreement qualify for the short-term
deferral exception to Section 409A of the Code as set forth in Treasury
Regulation Section 1.409A-1(b)(4). Notwithstanding anything to the contrary in
this Grant Agreement, if the Company determines that neither the short-term
deferral exception nor any other exception to Section 409A applies to the
payments due pursuant to this Grant Agreement, to the extent any payments are
due on the Grantee’s termination of employment, the term “termination of
employment” shall mean “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h). In addition, if the Grantee is a “specified
employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and any
payments due pursuant to this Grant Agreement are payable on the Grantee’s
“separation from service,” then such payments shall be paid on the first
business day following the expiration of the six month period following the
Grantee’s “separation from service.” This Grant Agreement shall be operated in
compliance with Section 409A or an exception thereto and each provision of this
Grant Agreement shall be interpreted, to the extent possible, to comply with
Section 409A or to qualify for an applicable exception. The Grantee remains
solely responsible for any adverse tax consequences imposed upon the Grantee by
Section 409A.

22.    Confidentiality of Agreement.

22.1    General. The Grantee acknowledges and agrees that the terms of this
Grant Agreement are considered proprietary information of the Company. The
Grantee hereby agrees that Grantee shall maintain the confidentiality of these
matters to the fullest extent permitted by law and shall not disclose them to
any third party.

22.2    Exceptions. There are limited exceptions to the above confidentiality
requirement if the Grantee is providing information to government agencies,
including but not limited to the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration (or its state equivalent), and the Securities and Exchange
Commission. This Grant Agreement does not limit the Grantee’s ability to
communicate with any government agencies regarding matters within their
jurisdiction or otherwise participate in any investigation or proceeding that
may be conducted by any government agency, including providing documents or
other information, without notice, to the government agencies. Nothing in this
Grant Agreement shall prevent the Grantee from disclosing confidential
information or trade secrets that: (i) is made: (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
the event that the Grantee files a lawsuit alleging retaliation by the Company
for reporting a suspected violation of law, the Grantee may disclose
confidential information or trade secrets related to the suspected violation of
law or alleged retaliation to the Grantee’s attorney and use the confidential
information or trade secrets in the court proceeding if the

 

9



--------------------------------------------------------------------------------

Grantee or the Grantee’s attorney: (i) files any document containing
confidential information or trade secrets under seal; and (ii) does not disclose
the confidential information or trade secrets, except pursuant to court order.
The Company provides this notice in compliance with, among others, the Defend
Trade Secrets Act of 2016.

22.3    Violation. If the Grantee violates the confidentiality provisions of
this Section 22, the Company, without waiving any other remedy available, may
revoke this Award without further obligation or liability, and the Grantee may
be subject to disciplinary action, up to and including the Company’s termination
of the Grantee’s employment.

23.    Appendix. Notwithstanding any provisions in this Grant Agreement, the
grant of the Units shall be subject to any special terms and conditions set
forth in any appendix (or any appendices) to this Grant Agreement for the
Grantee’s country (the “Appendix”). Moreover, if the Grantee relocates to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Grant Agreement.

24.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. Further, the Award and profits under this Grant
Agreement are subject to the Company’s compensation recovery policy or policies
(and related Company practices) as such may be in effect from time-to-time,
whether or not such policies were adopted in response to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and
similar or related laws, rules and regulations. In addition to the Company’s
compensation recovery policy or policies, and notwithstanding anything in the
Plan or any Employment Agreement to the contrary, the Company may require the
Grantee to forfeit all or a portion of any unvested Units and any shares of
Stock delivered pursuant to this Grant Agreement if: (i) the Grantee’s
employment is terminated for Cause; or (ii) the Committee, in its sole and
absolute discretion, determines that the Grantee engaged in serious misconduct
that results or might reasonably be expected to result in financial or
reputational harm to the Company. The Grantee agrees to fully cooperate with the
Company in assuring compliance with the provisions of this Section 24 and such
compensation recovery policies and the provisions of applicable law, including,
but not limited to, promptly returning any compensation subject to recovery by
the Company pursuant to the provisions of this Section 24, such policies and
applicable law.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be signed by
its duly authorized representative and the Grantee has signed this Grant
Agreement as of the date first written above.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

11



--------------------------------------------------------------------------------

ON SEMICONDUCTOR CORPORATION By:       Tobin Cookman   Senior Vice President,
Human Resources and   Assistant Compliance and Ethics Officer GRANTEE By:    
Name:     Title:    

 

12